Citation Nr: 0201694	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel







INTRODUCTION

The veteran had active service from December 1965 until 
October 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office in St. Paul 
Minnesota (RO), which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  There is no competent medical evidence of a causal 
relationship between the veteran's bilateral carpal tunnel 
syndrome and an incident of active service.
 

CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
March 2000 rating decision, May 2000 Statement of the Case, 
and August 2001 Supplemental Statement of the Case 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 
under the new law in that they clearly notify the veteran of 
the evidence necessary to substantiate his service connection 
claim.  In March 2001, the veteran was sent a letter 
notifying him of the change in the law.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any evidence that has not been obtained 
that might aid his claim or might be pertinent to the bases 
of the denial of his claim.  Service and VA medical records 
are associated with the veteran's claims file which include 
two VA examinations that were afforded to the veteran:  
September 1999 and May 2001.  The Board thus finds that VA 
has done everything reasonably possible to assist the veteran 
and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  Accordingly, 
the Board concludes that the veteran's appeal is ready for 
disposition.  

This appeal arises out of the veteran's May 1999 claim for 
service connection for bilateral carpal tunnel syndrome, 
claimed as a bilateral wrist injury.  The veteran maintains 
that he worked as an avionics electrician during service, 
which involved undoing screws and bolts with wrenches.  At 
times he used a "speed handle" using his left hand.  The 
veteran essentially contends that he began experiencing wrist 
pain after an unreported incident in service, where he was 
knocked off a step on the side of a plane by a jet blast, 
landing on both hands and hyper-extending his wrists.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-498 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection connotes many factors but basically, it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.

The Report of Medical History contained in the veteran's 
December 1965 service entrance examination shows no history 
or complaints pertaining to his wrists.  The Report of 
Medical Examination shows no defects or abnormalities of the 
wrists or any neurologic abnormalities.  The separation 
examination conducted in September 1969 shows no complaints 
or findings referable to any defects or abnormalities of the 
wrists or any neurologic abnormalities. 

A VA examination performed in September 1999 shows that the 
veteran presented with complaints of bilateral wrist pain, 
which occurs every couple of weeks, normally precipitated by 
a change in the weather and results in loss of flexibility 
and difficulty holding a grip.  The examiner noted the 
veteran's history of having experienced pain in the dorsal 
part of each wrist since falling from an aircraft cockpit and 
landing on his hands and feet after he was struck by the 
exhaust of another aircraft that was turning.  The examiner 
found a decreased range of motion of both wrists but stated 
that it did not establish a diagnosis of a specific 
pathologic, physiologic, or anatomic disease involving either 
wrist.  The examiner indicated that he had reviewed the 
veteran's claims file, although the veteran's medical 
treatment file was not available for review.

A second VA examination was performed in May 2001 
specifically for determining service connection.  The 
examiner reviewed the veteran's claims file and chart.  
Detailed testing of the hands showed good strength and no 
muscle weakness in the hands.  Tinel's sign was negative 
bilaterally.  Forward flexion and extension did not cause any 
numbness or tingling of the hands.  The examiner reviewed the 
report from an electromyograph (EMG) performed January 2000 
and found the results consistent with mild bilateral carpal 
tunnel syndrome.  The examiner opined that the veteran's 
symptoms did not represent the typical carpal tunnel 
syndrome, and stated that he would not recommend surgery of 
any kind.  Further, the examiner opined that the symptoms in 
the veteran's hands were not neurologically related to the 
1969 incident related by the veteran and that it was not 
likely that symptoms such as the veteran has now would be 
presenting in him after twenty years or more.  The January 
2000 EMG report referenced in the foregoing examination 
report contains an impression of electrodiagnostic evidence 
of bilateral, motor and sensory, median nerve neuropathy 
without axonal loss.  The reporting physician noted that the 
results were most consistent with a mild bilateral carpal 
tunnel syndrome.  

In August 2001, the examiner who conducted the May 2001 VA 
examination provided an addendum to that examination.  The 
doctor expressed his opinion that "to a reasonable medical 
certainty, [the veteran's] current disability cannot be 
related to the repetitive twisting motions of both hands he 
performed while performing his duties as an avionics 
electrician in the service."  The examiner also opined that 
"there is no relationship between [the veteran's] carpal 
tunnel syndrome and the incident in 1969 when the [veteran] 
fell and had hyperextension of his hands."  He stated that 
"[t]here is no relationship between the current carpal 
tunnel syndrome and these repetitive movements or the 
incident of 1969."  

The Board has reviewed the record, as summarized in pertinent 
part above.  However, the Board finds that the preponderance 
of the evidence is against a claim for service connection for 
bilateral carpal tunnel syndrome.  

Service medical records from the veteran's period of active 
duty do not show any treatment for or any clinical findings 
associated with carpal tunnel syndrome.  The Board 
acknowledges that the veteran was diagnosed with mild carpal 
tunnel syndrome.  However, this diagnosis was not made until 
May 2001.  Prior to his May 2001 diagnosis, the veteran 
underwent an earlier VA examination in September 1999, which 
showed a decreased range of motion of both wrists but no 
specific pathologic, physiologic, or anatomic disease 
involving either wrist.  The examiner from the veteran's May 
2001 VA examination remarked that he did not think the 
symptoms in the veteran's hands could be neurologically 
related to the  1969 incident related by the veteran and that 
it was not likely that symptoms such as the veteran has now 
would be presenting in him after twenty years or more.  
Additionally, in the August 2001 VA addendum to the May 2001 
examination, the VA examiner concluded that there was no 
relationship between the veteran's current carpal tunnel 
syndrome and the repetitive movements the veteran performed 
during service, or the fall he described in 1969 when he 
landed on his wrists.  The examiner's opinion is unequivocal.  

In light of the foregoing, the Board is unpersuaded by the 
evidence of record that the veteran's current bilateral wrist 
disorder, diagnosed as mild carpal tunnel syndrome, is 
causally or etiologically related to any incident of his 
active military service.  The first diagnosis of a wrist 
disorder did not occur for many years following his active 
service.  Moreover, while the veteran claims that his 
symptoms of wrist pain have continued since the time of his 
claimed in-service injuries, there is simply no medical 
opinion linking the veteran's current wrist disorder to his 
time in service.  

The Board acknowledges the veteran's contentions, as well as 
that of his representative, that he fell on his wrists during 
service, and that his in-service work involved repetitive 
motions.  The Board also acknowledges the veteran's 
contentions that he has experienced continuous symptoms since 
that time.  However, the veteran, as a lay person, is not 
qualified to offer an opinion regarding the etiology of his 
bilateral carpal tunnel syndrome.  Such a determination 
requires specialized medical knowledge or training and cannot 
be made by a lay person.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the present case, there is simply 
no medical opinion linking the veteran's current bilateral 
carpal tunnel syndrome to an incident of his active service, 
or to his complaints of continuing symptoms since service.  

Finally, the Board acknowledges the veteran's 
representative's December 2001 statement in which he states 
that the VA examiner's August 2001 opinion seems to imply 
that the veteran's current symptoms began only recently, 
rather than continuously since service, as the veteran 
contends.  Nevertheless, even if the examiner believed the 
symptoms to have started recently, the elements for service 
connection still require a link between a current disability 
and active service.  That evidence is absent in this case.  
Similarly, even accepting that the veteran has had continuous 
symptoms associated with his wrists, there would still have 
to be medical evidence linking any continuous symptoms 
(including current symptoms) to service.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  Such evidence is 
simply not present in this case.  In short, for the reasons 
and bases set forth above, the Board finds that the veteran's 
claim must fail.  

In reaching the foregoing conclusion, the Board has been 
cognizant of the "benefit of the doubt" rule.  However, the 
case does not present a state of relative equipoise between 
the positive evidence and the negative evidence, such that a 
favorable determination is warranted.  In short, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
bilateral carpal tunnel syndrome, and the appeal is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1990). 


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

